DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Previous Rejections
Applicant’s arguments, filed 04/30/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

 Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al (USP 3,887,702), in view of Vu et al (USP 8,541,482 B2).
Baldwin taught treating fingernails, to prevent or mitigate brittleness with attendant splitting and breaking, to promote growth and to generally enhance the quality of the nail, by the topical application of a composition comprising soybean oil, sunflower oil and vitamin E [abstract]. The compositions were used as part of the treatment for applying polish to the nails. In this regard, the composition was applied after the nails were cleaned and dried, and prior to the application of a base coat of polish [col 2, lines 1-5].
Baldwin suggested, though did not specifically teach, a basecoat, as recited in claim 1. Although Baldwin taught oil as a part of a system for applying polish to nails, Baldwin did not specifically teach a nail product applied to a base composition, as recited in claim 1. Baldwin did not teach improved adhesion, as recited in claim 1.
Vu disclosed multilayer nail coatings [title and abstract]. As per Vu, nail coatings are well-known, representing major product lines in the appearance and beauty industries, and are important to fashion conscious individuals [col 1, lines 16-22]. Nail coating systems typically comprise three layers: a basecoat, a color layer, and a topcoat. The principle function of the basecoat is to provide adhesion to the natural nail. 
The color layer is applied over the basecoat. The second, or “color” layer may be colorless or translucent. Typically, it is colored and will have some opacity. The main function of the color layer is cosmetic and, in some cases, enhances the durability of the whole nail. 
The final layer is applied on top of the color layer. This layer, normally called “topcoat” typically functions to provide shine to the finished nail coating composite. 
Vu’s coatings were polymerizable by UV radiation (e.g., a cosmetic nail product) [col 3, lines 5-10; col 6, lines 40-43], thereby enabling the color layer to adhere to the natural nail for periods in excess of two weeks, without breakdown of the coating, and without damaging the natural nail [col 7, lines 59-64]. As per Vu, there is a need in the art for a nail coating system that possesses enhanced adhesion and durability properties [col 2, lines, 27-29].
Since Baldwin suggested a base composition, it would have been prima facie obvious to one of ordinary skill in the art to include the said base within the teachings of Baldwin. An ordinarily skilled artisan would have been so motivated, because basecoats form the initial layer of nail coating systems, wherein said nail coatings are well known, representing major product lines in the appearance and beauty industries, and are important to fashion conscious individuals [Vu; col 1, lines 16-22 and at line 56 to col 2, line 2].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Baldwin, a cosmetic nail product, as taught by Vu. An ordinarily skilled artisan would have been motivated to enable the color layer to adhere to the natural nail for periods in excess of two weeks, without breakdown of the coating, and without damaging the natural nail, as taught by Vu [Vu; col 7, lines 59-64].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Baldwin, a system that improved adhesion of the nail coating 
Baldwin, in view of Vu, reads on claims 1, 3 and 21-22.
Regarding claim 2, Baldwin did not teach a base composition, as discussed. However, Vu taught a nail covering system comprising a basecoat layer comprising a non-reactive solvent [claims 1, 7 and 26]. Said solvent, butyl acetate, readily volatilized at room temperature, leaving regions of increased porosity throughout the nail coating. These porous regions later facilitated the entry of a remover solvent [col 7, lines 8-22].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Baldwin, a basecoat containing butyl acetate. An ordinarily skilled artisan would have been so motivated, because butyl acetate readily volatilizes at room temperature, leaving regions of increased porosity throughout the nail coating, wherein said porous regions later facilitate the entry of a remover solvent, as taught by Vu [Vu; col 7, lines 8-22; claims 1, 7 and 26].
Further, regarding claims 21 and 22, it would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Baldwin, a multilayered coating system comprising a nail polish coating and a topcoat, as taught by Vu. An ordinarily skilled artisan would have been so motivated, because nail polish coating systems typically comprise a polish coating and a topcoat. Said coatings are well-known, representing major product lines in the appearance and beauty industries, and are important to fashion conscious individuals [Vu; col 1, lines 16-22]. An ordinarily skilled artisan would have been additionally motivated because, as taught by Vu, the nail polish .

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive.

Applicant argued that the cited art does not disclose nail coating layers that improve adhesion.
The Examiner disagrees. Vu taught improved adhesion of nail coating layers (throughout), wherein there is a need in the art for a nail coating system that possesses enhanced adhesion and durability properties (discussed above in the rejection over Vu).

Applicant argued that a skilled artisan would not be motivated to apply a cosmetic nail product directly to a base coat applied directly to an oil, because the common understanding is that additional products will not adhere if there is any oil on the nail. The Applicant cited MILADY, Allure magazine, Stylcaster magazine and Candido et al (each, of record). Additionally, the Applicant argued that Nail Care HQ teaches that a base coat will not adhere to a layer of oil because base coat is formulated to bond to the nail surface.
The Examiner disagrees. Baldwin taught the application of nail oil before the base coat. Baldwin did not teach removal of the oil before the base coat. Vu taught the application of multiple layers of coatings, inclusive of a base coat and a UV/LED (e.g., a cosmetic nail product) coating.

The Applicant's conclusions are not supported by data in the specification. An initial review of the instant specification by the Examiner does not make clear whether or not the asserted benefits are demonstrated.  The allegations of an unexpected effect are merely attorney argument since they are unsupported by fact. MPEP 2145(i).
The arguments of counsel cannot take the place of evidence in the record. It does not appear that the Applicants have provided evidence in support of these conclusions. As such, the Applicants have the burden of proffering data and establishing results as unexpected and significant. Evidence of unexpected properties may be established by direct or indirect comparative tests. MPEP 716.02(b)(I)(II)(III).

Applicant requested rejoinder of the withdrawn claims.
The Examiner responds that patentable subject matter has not been identified in the present application. No claims are allowed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al (USP 3,887,702), in view of Vu et al (USP 8,541,482 B2) and further in view of Nail Care HQ (https://www.nailcarehq.com/does-nail-oil-penetrate-polish/, 08/23/2013).
The 35 U.S.C. 103 rejection over Baldwin and Vu was discussed above.
Although Baldwin disclosed nail oil, Baldwin was silent the restoration of sebum and water to the nail plate, as recited in claim 4.

Since Baldwin taught nail oil, it would have been prima facie obvious to one of ordinary skill in the art to include the restoration of sebum and water to the nail plate within the teachings of Baldwin, as disclosed by Nail Care HQ. An ordinarily skilled artisan would have been so motivated, because nail oil rehydrates the natural nail plate (e.g., restores water and natural oils) to help prevent cracking in nail lacquer [Nail Care HQ; page 7, Why You Need It].

Response to Arguments
The Applicant did not traverse the rejection over claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al (USP 3,887,702), in view of Vu et al (USP 8,541,482 B2) and further in view of Living off Love and Coffee (http://livingoffloveandcoffee.com/what-is-a-ridge-filler-and-do-i-need-to-use-one/, 01/02/2012).
The 35 U.S.C. 103 rejection over Baldwin, in view of Vu, was previously discussed.
Although Baldwin disclosed an oil applied over the nail bed, Baldwin did not specifically disclose that the oil filled the crevices of the nail plate, as recited in claim 5.

It would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Baldwin, filling the crevices in the nail plate. An ordinarily skilled artisan would have been motivated to even out the nail bed, thereby allowing for a smooth application of subsequent nail polish, as taught by Living off Love and Coffee [Living off Love and Coffee, page 1, first three paragraphs].

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive.

Applicant argued that claim 5 claims an oil based serum with certain properties, in that the claimed oil fills crevices in the nail bed.
The Examiner responds that the Applicant has not shown any structural differences that would distinguish (e.g., property of filling crevices) the claimed oil from the prior art oil. In fact, it does not appear that the claimed oil has the “properties” that the Applicant has alleged. This is because the originally filed disclosure [0029] states that the oil-based serum is first absorbed, then further “pushed” into the nail plate by the basecoat, thereby filling the crevices. The filling of the crevices allows for a smooth nail plate surface, in order to apply the next layers of products. 
The oil, as alleged, does not have the property of filling the crevices. Rather, the basecoat, when applied atop the oil, pushes the oil into the crevice. In that case, it does 
Furthermore, the rejection was not relied upon to teach an oil filling a crevice. Rather, the art [Living off Love and Coffee] was relied upon to motivate the skilled artisan to fill crevices. It would have been prima facie obvious to one of ordinary skill in the art to fill the crevices in the nail plate. An ordinarily skilled artisan would have been motivated to even out the nail bed, thereby allowing for a smooth application of subsequent nail polish, as taught by Living off Love and Coffee [Living off Love and Coffee, page 1, first three paragraphs].

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9 and 21 of copending Application No. 16/670,302.
Although the claims at issue are not identical, they are not patentably distinct from each other because the species (e.g., nail coating system comprising oil serum 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The Applicant did not traverse the obviousness-type nonstatutory double patenting rejection over the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/CELESTE A RONEY/           Primary Examiner, Art Unit 1612